El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se imputó al acusado el delito de portar armas prohibi-das consistente en haber portado sobre su persona, en Ma-yagüez, el 27 de octubre de 1925, para fines de ofensa y de-fensa, un revólver, con el cual podía causarse daño corporal.
*148La prueba de cargo consistió en las declaraciones de cuatro testigos que de modo terminante aseguraron que vieron al acusado en la feolia y en el sitio especificados en la acusación, revólver en mano, haciendo fuego en una riña.
Por la defensa sólo declaró el propio acusado. Dijo que fué agredido al salir de la corte y cayó a tierra, se paró, sintió unos disparos que lo hirieron, ‘ ‘ entonces, en ese mo-mento en que yo estaba parado, no sé quién me puso un revólver en las manos y yo disparé hacia donde venían las balas, sin darme cuenta, ...”
La corte, visto el resultado de la prueba, condenó al acu-sado. No conforme éste, apeló y sostiene en su alegato que la corte erró porque lo que demuestra la prueba a su juicio no es que portara un revólver sobre su persona, sino que accidentalmente hizo uso de un revólver que otra persona colocó en sus manos para defender su vida. Cita en apoyo de su contención el caso de El Pueblo v. Moll, 28 D.P.R. 783.
En el caso de Moll, supra, se analizó la prueba y se concluyó que demostraba que el acusado, al formarse un tumulto, quitó el revólver a una persona y disparó para avisar a la policía, que en efecto llegó en seguida, y devol-vió el revólver a su dueño. Se resolvió que el acusado bajo esas circunstancias no era culpable.
Pero eso no quiere decir que cada vez que ocurra un caso semejante al que está sometido a nuestra considera-ción, baste que el propio acusado declare en la forma que lo hizo aquí, para que la corte esté obligada a dar crédito a su declaración por inverosímil que ella sea.
Es sencillamente una cuestión de credibilidad. La corte no creyó al acusado, y no vemos que cometiera error mani-fiesto al proceder de tal modo pues en verdad sería dema-siado raro que los hechos pudieran ocurrir en la forma en que los relata el acusado en cuanto a la colocación del re-vólver en sus manos.

Debe confirmarse la sentencia recurrida.